131 F.3d 146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SUNRIDER CORPORATION, Appellant,v.UNITED STATES of America, Appellee.Cynthia Muldrow SHAW, Witness-Appellant,v.UNITED STATES of America, Appellee.
Nos. 97-55556, 97-55558.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted September 10, 1997.Filed Oct. 22, 1997.

1
Appeal from the United States District Court for the Central District of California, D.C. No. MS-97-31240-LGB, D.C. No. MS-97-31240-LGB;  Lourdes G. Baird, District Judge, Presiding.


2
Before PREGERSON and HAWKINS, Circuit Judges, and WEINER,** District Judge.


3
ORDER*


4
Based on the stipulation of the parties, it is hereby ordered:


5
1. Appeals Nos. 97-55556 and 97-55558 are moot and are hereby dismissed;


6
2. All grand jury subpoenas addressed to Cynthia Muldrow-Shaw which are related to these appeals are hereby withdrawn by the United States;


7
3. The Order of the United States District Court (C.D.Cal.) entered in Misc.  No. 31240 and dated April 16, 1997 is vacated;  and


8
4. This matter is remanded to the District Court with this direction:  that the Order to Show Cause dated January 31, 1997 (and signed by the District Court on February 6, 1997), which is addressed to Appellant Muldrow-Shaw, shall be dismissed.



**
 Honorable Charles R. Weiner, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation


*
 This disposition is not appropriate for publication and may riot be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3